Exhibit 10.17

 

BAKBONE SOFTWARE INCORPORATED

 

INVESTORS’ RIGHTS AGREEMENT



--------------------------------------------------------------------------------

BAKBONE SOFTWARE INCORPORATED

INVESTORS’ RIGHTS AGREEMENT

 

This Investors’ Rights Agreement (the “Agreement”) is made by and among Bakbone
Software Incorporated, a corporation incorporated under the laws of the Province
of Alberta, Canada (the “Company”) and the investors listed on the signature
page hereof (the “Investors”).

 

RECITALS

 

The Company and the Investors have entered into a Series A Preferred Share
Purchase Agreement (the “Purchase Agreement”) of even date herewith pursuant to
which the Company desires to sell to the Investors and the Investors desire to
purchase from the Company if, as when created in accordance with the terms of
the Purchase Agreement, shares of the Company’s Series A Preferred Shares (the
“Series A Preferred Shares,” which are convertible into common shares of the
Company (the “Common Shares”). A condition to the Investors’ obligations under
the Purchase Agreement is that the Company and the Investors enter into this
Agreement. Terms not otherwise defined herein are defined in the Purchase
Agreement.

 

AGREEMENT

 

The parties hereby agree as follows:

 

1. Registration Rights. The Company and the Investors covenant and agree as
follows:

 

1.1 Definitions. For purposes of this Section 1:

 

(a) The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended (and any successor thereto) and the rules and regulations promulgated
thereunder;

 

(b) The term “Form S-3” means such form under the Securities Act as in effect on
the date hereof or any successor form under the Securities Act that permits
significant incorporation by reference of the Company’s subsequent public
filings under the Exchange Act;

 

(c) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.12
of this Agreement;

 

(d) The term “Qualified Public Offering” means a firm commitment underwritten
United States public offering by the Company of shares of its Common Shares
pursuant to a registration statement under the Securities Act of 1933, as
amended, the public offering price of which is not less than U.S. $2.04 per
share (appropriately adjusted for any stock split, dividend, combination or
other recapitalization) which results in gross cash proceeds to the Company of
not less than US $25,000,000;

 

-1-



--------------------------------------------------------------------------------

(e) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document;

 

(f) The term “Registrable Securities” means (i) the Common Shares issuable or
issued upon conversion of the Series A Preferred Shares, other than shares for
which registration rights have terminated pursuant to Section 1.15 hereof, and
(ii) any other reinvested Common Shares of the Company issued as (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares listed in (i) and (ii); provided, however, that
the foregoing definition shall exclude in all cases any Registrable Securities
sold by a person in a transaction in which his or her rights under this
Agreement are not assigned;

 

(g) The number of shares of “Registrable Securities then outstanding” shall be
determined by the number of Common Shares outstanding which are, and the number
of Common Shares issuable pursuant to then exercisable or convertible securities
which are, Registrable Securities;

 

(h) The term “SEC” means the Securities and Exchange Commission;

 

(i) The term “Securities Act” means the Securities Act of 1933, as amended (and
any successor thereto) and the rules and regulations promulgated thereunder;

 

1.2 Request for Registration.

 

(a) If the Company shall receive at any time after the earlier of (i) one year
following the date (the “Closing Date”) of closing of the sale of (x) Series A
Preferred Stock pursuant to Section 1.2 of the Purchase Agreement or (y) common
stock pursuant to Section 6.2 of the Purchase Agreement (either referred to as
the “Closing”), or (ii) six months after the effective date of the first
registration statement for a public offering of securities of the Company in the
United States (other than a registration statement relating either to the sale
of securities to employees of the Company pursuant to a stock option, stock
purchase or similar plan or an SEC Rule 145 transaction), a written request from
the Holders of a majority of the Registrable Securities then outstanding that
the Company file a registration statement under the Securities Act covering the
registration of at least 30% of the Registrable Securities then outstanding for
an anticipated aggregate offering price, net of underwriting discounts and
commissions, of not less than $2 million (or a lesser percent if the anticipated
aggregate offering price, net of underwriting discounts and commissions, would
exceed $5 million), then the Company shall, within 10 days of the receipt
thereof, give written notice of such request to all Holders and shall, subject
to the limitations of subsection 1.2(b), use its reasonable best efforts to file
as soon as practicable, and in any event within 90 days of the receipt of such
request, a registration statement under the Securities Act covering all
Registrable Securities which the Holders request to be registered within 20 days
of the mailing of such notice by the Company.

 

(b) If the Holders initiating the registration request hereunder (“Initiating
Holders”) intend to distribute the Registrable Securities covered by their
request by

 

-2-



--------------------------------------------------------------------------------

means of an underwriting, they shall so advise the Company as a part of their
request made pursuant to this Section 1.2 and the Company shall include such
information in the written notice referred to in subsection 1.2(a). The
underwriter will be selected by a majority in interest of the Initiating Holders
and shall be reasonably acceptable to the Company. In such event, the right of
any Holder to include his Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed by a majority in interest of the Initiating Holders
and such Holder) to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in subsection 1.5(e)) enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of this Section 1.2, if the
underwriter advises the Initiating Holders in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the
Initiating Holders shall so advise all Holders of Registrable Securities which
would otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated among all participating Holders thereof, including the Initiating
Holders, in proportion (as nearly as practicable) to the amount of Registrable
Securities of the Company owned by each participating Holder; provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting.

 

(c) Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this Section 1.2, a certificate
signed by the President of the Company stating that in the good faith judgment
of the Board of Directors of the Company, it would be seriously detrimental to
the Company and its shareholders for such registration statement to be filed and
it is therefore essential to defer the filing of such registration statement,
the Company shall have the right to defer such filing for a period of not more
than 90 days after receipt of the request of the Initiating Holders; provided,
however, that the Company may not utilize this right more than once in any
twelve-month period.

 

(d) In addition, the Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.2:

 

(i) After the Company has effected two (2) registrations pursuant to this
Section 1.2 and such registrations have been declared or ordered effective;

 

(ii) During the period starting with the date 90 days prior to the Company’s
good faith estimate of the date of filing of, and ending on a date 180 days
after the effective date of, a registration subject to Section 1.3 hereof;
provided that the Company is actively employing in good faith all reasonable
efforts to cause such registration statement to become effective; or

 

(iii) If the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 1.4 below.

 

-3-



--------------------------------------------------------------------------------

1.3 Company Registration. If (but without any obligation to do so) the Company
proposes to register (including for this purpose a registration effected by the
Company for shareholders other than the Holders) any of its stock under the
Securities Act in connection with the U.S. public offering of such securities
solely for cash (other than a registration relating solely to the sale of
securities to participants in a Company stock plan or a transaction covered by
Rule 145 under the Securities Act, a registration in which the only stock being
registered is Common Shares issuable upon conversion of debt securities which
are also being registered, or any registration on any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities),
the Company shall, at such time, promptly give each Holder written notice of
such registration. Upon the written request of each Holder given within 20 days
after mailing of such notice by the Company in accordance with Section 4.5, the
Company shall, subject to the provisions of Section 1.8, cause to be registered
under the Securities Act all of the Registrable Securities that each such Holder
has requested to be registered.

 

1.4 Form S-3 Registration. In case the Company shall receive from any Holder or
Holders of not less than 35% of the Registrable Securities then outstanding a
written request or requests that the Company effect a registration on Form S-3
and any related qualification or compliance with respect to all or a part of the
Registrable Securities owned by such Holder or Holders, the Company will:

 

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and

 

(b) as soon as practicable, effect such registration and all such qualifications
and compliances as may be so requested and as would permit or facilitate the
sale and distribution of all or such portion of such Holder’s or Holders’
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within 15
days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to effect any such registration,
qualification or compliance, pursuant to this Section 1.4: (i) if Form S-3 is
not available for such offering by the Holders; (ii) if the Holders, together
with the holders of any other securities of the Company entitled to inclusion in
such registration, propose to sell Registrable Securities and such other
securities (if any) at an aggregate price to the public (net of any
underwriters’ discounts or commissions) of less than $1,000,000; (iii) if the
Company shall furnish to the Holders a certificate signed by the President of
the Company stating that in the good faith judgment of the Board of Directors of
the Company, it would be seriously detrimental to the Company and its
shareholders for such Form S-3 Registration to be effected at such time, in
which event the Company shall have the right to defer the filing of the Form S-3
registration statement for a period of not more than 90 days after receipt of
the request of the Holder or Holders under this Section 1.4; provided, however,
that the Company shall not utilize this right more than once in any 12-month
period; (iv) if the Company has, within the 12-month period preceding the date
of such request, already effected a registration on Form S-3 for the Holders
pursuant to this Section 1.4; (v) in any particular jurisdiction in which the
Company would be required to qualify to do business or to execute a general
consent to service of process in effecting such registration, qualification or
compliance; or (vi) during the period ending 180 days after the effective date
of a registration statement subject to Section 1.3.

 

-4-



--------------------------------------------------------------------------------

(c) Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as practicable after receipt of the request or requests of
the Holders. Registrations effected pursuant to this Section 1.4 shall not be
counted as demands for registration or registrations effected pursuant to
Sections 1.2 or 1.3, respectively.

 

1.5 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to 180 days, or until the distribution
described in such registration statement is completed, if earlier.

 

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for up to 180 days, or until the distribution described
in such registration statement is completed, if earlier.

 

(c) Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.

 

(d) Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions.

 

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.

 

(f) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, such obligation
to continue for 180 days.

 

-5-



--------------------------------------------------------------------------------

(g) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed.

 

(h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CU.S.IP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

 

(i) Use its reasonable best efforts to furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to this Section 1, on
the date that such Registrable Securities are delivered to the underwriters for
sale in connection with a registration pursuant to this Section 1, if such
securities are being sold through underwriters, (i) an opinion, dated such date,
of the counsel representing the Company for the purposes of such registration,
in form and substance as is customarily given to underwriters in an underwritten
public offering, addressed to the underwriters and (ii) a letter dated such
date, from the independent certified public accountants of the Company, in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters.

 

1.6 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 1 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as shall be
required to effect the registration of such Holder’s Registrable Securities. The
Company shall have no obligation with respect to any registration requested
pursuant to Section 1.2 or Section 1.4 of this Agreement if, as a result of the
application of the preceding sentence, the number of shares or the anticipated
aggregate offering price of the Registrable Securities to be included in the
registration does not equal or exceed the number of shares or the anticipated
aggregate offering price required to originally trigger the Company’s obligation
to initiate such registration as specified in subsection 1.2(a) or subsection
1.4(b)(ii), whichever is applicable.

 

1.7 Expenses of Registration.

 

(a) Demand Registration. All expenses other than underwriting discounts and
commissions incurred in connection with registrations, filings or qualifications
pursuant to Section 1.2, including (without limitation) all registration, filing
and qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of one
counsel for the selling Holders selected by them with the approval of the
Company (not to exceed U.S.$75,000, without the prior written consent of the
Company, not to be unreasonably withheld), which approval shall not be
unreasonably withheld, shall be borne by the Company; provided, however, that
the Company shall not be required to pay for any expenses of any registration
proceeding begun pursuant to Section 1.2 if the registration request is
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered (in which case all participating Holders
shall bear such expenses), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one demand registration pursuant to
Section 1.2; provided further, however, that if at the

 

-6-



--------------------------------------------------------------------------------

time of such withdrawal, the Holders (i) have learned of a material adverse
change in the condition, business, or prospects of the Company that was not
known to the Holders at the time of their request and (ii) have withdrawn the
request with reasonable promptness following disclosure by the Company of such
material adverse change, then the Holders shall not be required to pay any of
such expenses and shall not forfeit their rights pursuant to Section 1.2.

 

(b) Company Registration. All expenses other than underwriting discounts and
commissions incurred in connection with registrations, filings or qualifications
of Registrable Securities pursuant to Section 1.3 for each Holder (which right
may be assigned as provided in Section 1.12), including (without limitation) all
registration, filing, and qualification fees, printers’ and accounting fees,
fees and disbursements of counsel for the Company and the reasonable fees and
disbursements of one counsel for the selling Holder or Holders selected by them
with the approval of the Company, which approval shall not be unreasonably
withheld, shall be borne by the Company.

 

(c) Registration on Form S-3. All expenses incurred in connection with a
registration requested pursuant to Section 1.4, including (without limitation)
all registration, filing, qualification, printers’ and accounting fees and the
reasonable fees and disbursements of one counsel for the selling Holder or
Holders selected by them with the approval of the Company, which approval shall
not be unreasonably withheld, and counsel for the Company, and any underwriters’
discounts or commissions associated with Registrable Securities, shall be borne
pro rata by the Holder or Holders participating in the Form S-3 Registration.

 

1.8 Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required to include any of the Holders’ securities in such underwriting unless
they accept the terms of the underwriting as agreed upon between the Company and
the underwriters selected by it (or by other persons entitled to select the
underwriters), and then only in such quantity as the underwriters determine in
their sole discretion will not jeopardize the success of the offering by the
Company. If the total amount of securities, including Registrable Securities,
requested by shareholders to be included in such offering exceeds the amount of
securities sold other than by the Company that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters determine
in their sole discretion will not jeopardize the success of the offering (the
securities so included to be apportioned pro rata among the selling shareholders
according to the total amount of securities entitled to be included therein
owned by each selling stockholder or in such other proportions as shall mutually
be agreed to by such selling shareholders) but in no event shall the amount of
securities of the selling Holders included in the offering be reduced below 30%
of the total amount of securities included in such offering, unless such
offering is the initial public offering of the Company’s securities in the
United States, in which case, the selling shareholders may be excluded if the
underwriters make the determination described above and no other stockholder’s
securities are included. For purposes of the preceding parenthetical concerning
apportionment, for any selling stockholder which is a holder of Registrable
Securities and which is a partnership or corporation, the partners, retired
partners and shareholders of such holder, or the estates and family members of
any such partners and retired partners and any trusts for the

 

-7-



--------------------------------------------------------------------------------

benefit of any of the foregoing persons shall be deemed to be a single “selling
stockholder,” and any pro-rata reduction with respect to such “selling
stockholder” shall be based upon the aggregate amount of shares carrying
registration rights owned by all entities and individuals included in such
“selling stockholder,” as defined in this sentence.

 

1.9 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

 

1.10 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 1:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law; and the Company will pay to
each such Holder, underwriter or controlling person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.10(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld), nor shall the Company be
liable to any Holder, underwriter or controlling person for any such loss,
claim, damage, liability, or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with the “Selling
Shareholders” section of such registration by any such Holder, underwriter or
controlling person.

 

(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Securities Act, any underwriter, any other Holder selling
securities in such registration statement and any controlling person of any such
underwriter or other Holder, against any losses, claims, damages, or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereto) arise out of or are based upon

 

-8-



--------------------------------------------------------------------------------

any Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with the “Selling
Shareholders” section of such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this subsection 1.10(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this subsection
1.10(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Holder, which consent shall not be unreasonably withheld; provided, that
in no event shall any indemnity under this subsection 1.10(b) exceed the net
proceeds from the offering received by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Section 1.10 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.10, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties which may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the reasonable fees
and expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 1.10, but the omission
so to deliver written notice to the indemnifying party will not relieve it of
any liability that it may have to any indemnified party otherwise than under
this Section 1.10.

 

(d) If the indemnification provided for in this Section 1.10 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations; provided, that
in no event shall any contribution by a Holder under this Subsection 1.10(d)
exceed the net proceeds from the offering received by such Holder, except in the
case of willful fraud by such Holder. The relative fault of the indemnifying
party and of the indemnified party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

-9-



--------------------------------------------------------------------------------

(e) The obligations of the Company and Holders under this Section 1.10 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

 

1.11 Reports Under the Exchange Act . With a view to making available to the
Holders the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the SEC that may at any time permit a Holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144, at all times after 90 days after the effective date
of the first registration statement filed by the Company for the offering of its
securities to the general public so long as the Company remains subject to the
periodic reporting requirements under Sections 13 or 15(d) of the Exchange Act;

 

(b) take such action, including the voluntary registration of its Common Shares
under Section 12 of the Exchange Act, as is necessary to enable the Holders to
utilize Form S-3 for the sale of their Registrable Securities, such action to be
taken as soon as practicable after the end of the fiscal year in which the first
registration statement filed by the Company for the offering of its securities
to the general public is declared effective;

 

(c) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(d) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144 (at any time
after 90 days after the effective date of the first registration statement filed
by the Company), the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after it so qualifies), (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.

 

1.12 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related obligations) by a Holder to a transferee or assignee (i)
of at least 100,000 shares of such securities (subject to adjustment for stock
splits, stock dividends, reclassification or the like) (or if the transferring
Holder owns less than 100,000 shares of such securities, then all Registrable
Securities held by the transferring Holder), (ii) that is a subsidiary, parent,
partner, limited partner, retired partner, member, retired member or stockholder
of a Holder, (iii) that is an affiliated fund or entity of the Holder, which
means with respect to a limited liability company or a limited liability
partnership, a fund or entity managed by the same manager or managing member or
general partner or management company or by an entity controlling, controlled
by, or under common control with such manager or managing member or general
partner or management company (such a fund or entity, an “Affiliated Fund”),
(iv) who is a Holder’s child,

 

-10-



--------------------------------------------------------------------------------

stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (such a relation, a Holder’s “Immediate Family Member”, which term
shall include adoptive relationships), or (v) that is a trust for the benefit of
an individual Holder or such Holder’s Immediate Family Member, provided the
Company is, within a reasonable time after such transfer, furnished with written
notice of the name and address of such transferee or assignee and the securities
with respect to which such registration rights are being assigned; and provided,
further, that such assignment shall be effective only if the transferee agrees
to be bound by this Agreement and immediately following such transfer the
further disposition of such securities by the transferee or assignee is
restricted under the Securities Act. For the purposes of determining the number
of shares of Registrable Securities held by a transferee or assignee, the
holdings of transferees and assignees of (x) a partnership who are partners or
retired partners of such partnership or (y) a limited liability company who are
members or retired members of such limited liability company (including
Immediate Family Members of such partners or members who acquire Registrable
Securities by gift, will or intestate succession) shall be aggregated together
and with the partnership or limited liability company; provided that all
assignees and transferees who would not qualify individually for assignment of
registration rights shall have a single attorney-in-fact for the purpose of
exercising any rights, receiving notices or taking any action under Section 1.

 

1.13 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any holder or prospective holder of any securities of the Company
which would allow such holder or prospective holder (a) to include such
securities in any registration filed under Section 1.2 hereof, unless under the
terms of such agreement, such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of his
securities will not reduce the amount of the Registrable Securities of the
Holders which is included or (b) to make a demand registration which could
result in such registration statement being declared effective prior to the
earlier of either of the dates set forth in subsection 1.2(a) or within 120 days
of the effective date of any registration effected pursuant to Section 1.2.

 

1.14 Lock-Up Agreement.

 

(a) Lock-Up Period; Agreement. In connection with the initial public offering of
the Company’s securities in the United States, the public offering price of
which is not less than U.S.$2.04 per share (appropriately adjusted for stock
splits, stock dividends, reclassification and the like) for gross cash proceeds
to the Company of not less than U.S.$25,000,000, and upon request of the Company
or the underwriters managing such offering of the Company’s securities, each
Holder agrees not to sell, make any short sale of, loan, grant any option for
the purchase of, or otherwise dispose of any securities of the Company, however
or whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of such initial public offering.

 

-11-



--------------------------------------------------------------------------------

(b) Limitations. The obligations described in Section 1.14(a) shall apply only
if all officers and directors of the Company enter into similar agreements, and
shall not apply to a registration relating solely to employee benefit plans, or
to a registration relating solely to a transaction pursuant to Rule 145 under
the Securities Act.

 

(c) Stop-Transfer Instructions. In order to enforce the foregoing covenants, the
Company may impose stop-transfer instructions with respect to the securities of
each Holder (and the securities of every other person subject to the
restrictions in Section 1.14(a)).

 

1.15 Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 1 after the earlier of (i) three (3)
years following the consummation of Qualified Public Offering, or (ii) during
such time as Rule 144, or another similar exemption under the Securities Act, is
available for the sale of all such Holder’s Shares during a three (3) month
period without registration.

 

2. Covenants of the Company.

 

The Company shall, at its sole cost and expense:

 

2.1 Delivery of Financial Statements. The Company shall deliver to each Holder
of Registrable Securities:

 

(a) as soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Company, an income statement for such fiscal year, a
balance sheet of the Company and statement of stockholder’s equity as of the end
of such year, and a statement of cash flows for such year, such year-end
financial reports to be in reasonable detail, prepared in accordance with United
States and Canadian generally accepted accounting principles (“GAAP”), and
audited by an independent public accounting firm of nationally recognized
standing selected by the Company; and

 

(b) as soon as practicable, but in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, an
unaudited profit or loss statement, a statement of cash flows for such fiscal
quarter and an unaudited balance sheet as of the end of such fiscal quarter.

 

(c) with respect to the financial statements called for in subsection (b) of
this Section 2.1, an instrument executed by the Chief Financial Officer or
President of the Company and certifying that such financials were prepared in
accordance with GAAP consistently applied with prior practice for earlier
periods (with the exception of footnotes that may be required by GAAP) and
fairly present the financial condition of the Company and its results of
operation for the period specified, subject to year-end audit adjustment,
provided that the foregoing shall not restrict the right of the Company to
change its accounting principles consistent with GAAP, if the Board of Directors
determines that it is in the best interest of the Company to do so.

 

2.2 Inspection. The Company shall permit each Holder of Registrable Securities,
at such Holder’s expense, to visit and inspect the Company’s properties, to
examine

 

-12-



--------------------------------------------------------------------------------

its books of account and records and to discuss the Company’s affairs, finances
and accounts with its officers, all at such reasonable times as may be requested
by the Investor; provided, however, that the Company shall not be obligated
pursuant to this Section 2.2 to provide access to any information which it
reasonably considers to be a trade secret or similar confidential information.

 

2.3 Right of First Offer. Subject to the terms and conditions specified in this
Section 2.3, the Company hereby grants to each Investor a right of first offer
with respect to future sales by the Company of its Shares (as hereinafter
defined). For purposes of this Section 2.3, “Investor” includes any general
partners, managing members and affiliates of an Investor, including Affiliated
Funds. An Investor who chooses to exercise the right of first offer may
designate as purchasers under such right itself or its partners, general
partner, managing members or affiliates, including Affiliated Funds in such
proportions as it deems appropriate.

 

Each time the Company proposes to offer any shares of, or securities convertible
into or exercisable for any shares of, any class of its capital stock
(“Shares”), the Company shall first make an offering of such Shares to each
Investor in accordance with the following provisions:

 

(a) The Company shall deliver a notice (the “RFO Notice”) to the Investors
stating (i) its bona fide intention to offer such Shares, (ii) the number of
such Shares to be offered, and (iii) the price and terms, if any, upon which it
proposes to offer such Shares.

 

(b) Within 14 calendar days after delivery of the RFO Notice, the Investor may
elect to purchase or obtain, at the price and on the terms specified in the RFO
Notice, up to that portion of such Shares which equals the proportion that the
number of Common Shares issued and held, or issuable upon conversion and
exercise of all convertible or exercisable securities then held, by such
Investor bears to the sum of (A) the total number of Common Shares then
outstanding (assuming full conversion and exercise of all convertible or
exercisable securities) and (B) Common Shares issuable to employees, consultants
or directors pursuant to a stock option plan, restricted stock plan, or other
stock plan approved by the Board of Directors. Such purchase shall be completed
at the same closing as that of any third party purchasers or at an additional
closing thereunder.

 

(c) The Company may, during the 45-day period following the expiration of the
period provided in subsection 2.3(b) hereof, offer the remaining unsubscribed
portion of the Shares to any person or persons which may include at the
Company’s sole discretion, each Investor that purchased all of the Shares
available to it under Section 2.3(b) above, at a price not less than, and upon
terms no more favorable to the offeree than those specified in the RFO Notice.
If the Company does not enter into an agreement for the sale of the Shares
within such period, or if such agreement is not consummated within 60 days of
the execution thereof, the right provided hereunder shall be deemed to be
revived and such Shares shall not be offered unless first reoffered to the
Investors in accordance herewith.

 

(d) The right of first offer in this Section 2.3 shall not be applicable to (i)
the issuance of securities in connection with stock dividends, stock splits or
similar transactions; (ii) the issuance or sale of up to 1,000,000 Common Shares
in any twelve month period (or such

 

-13-



--------------------------------------------------------------------------------

greater number as is approved by a majority of the Board of Directors, provided
that such majority approval must also include the unanimous approval of any
Investors’ representative(s) then on the Board of Directors) of Common Shares
(or options therefor) to employees, consultants and directors of the Company,
directly or pursuant to a stock option plan, restricted stock purchase plans or
other stock plan approved by the Board of Directors; (iii) the issuance of
securities pursuant to the conversion or exercise of convertible or exercisable
securities outstanding as of the date of this Agreement, (iv) securities issued
in connection with acquisitions of companies, where the acquisition was approved
by a majority of the Board of Directors, (v) the issue of up to 1,000,000 Common
Shares in any 12 month period to strategic partners as approved by a majority of
the Board of Directors, (vi) any public equity offerings, or (vii) any
securities not convertible into equity of the Company.

 

2.4 Use of Proceeds. From the period following the Closing Date and for the
first calendar year thereafter, the Company will use the net proceeds from the
sale of the Series A Preferred Shares solely to (i) continue ongoing operations;
(ii) increase sales and marketing efforts of the Company; (iii) retire
approximately $1,600,000 of notes payable; and (iv) such other purposes as
approved by the Investors’ representatives on the Board of Directors; following
which time, any net proceeds remaining will be used as determined by the Board
of Directors of the Company in their discretion.

 

2.5 Listing. The Company shall promptly use its best efforts to secure the
listing of all of the Registrable Securities upon each securities exchange and
automated quotation system, if any, upon which Common Shares are then listed
(subject to official notice of issuance) and, shall maintain, so long as any
other Common Shares shall be so listed, such listing of all Registrable
Securities from time to time issuable under the terms of this Agreement. So long
as any Securities are outstanding, the Company shall maintain the Common Shares’
authorization for quotation or listing on the Toronto Stock Exchange; provided,
however, that if the Common Shares are at such time listed on NASDAQ, the New
York Stock Exchange, the American Stock Exchange or other recognized U.S.
securities exchange, the Company may, at its sole election effect the delisting
of the Common Shares from the Toronto Stock Exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 2.5.

 

2.6 Filing With SEC. On the Business Day following the Closing Date, the Company
shall file a report with the SEC describing the terms of the transactions
contemplated by the Purchase Agreement and including as exhibits to such report
(i) this Agreement, and (ii) the Purchase Agreement, each in the form required
by the Exchange Act. “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in the City of New York are required by law
to remain closed.

 

-14-



--------------------------------------------------------------------------------

2.7 Canadian Law Filing. On the Business Day following the Closing Date, the
Company shall file a report with each of the securities commissions where it is
a reporting issuer describing the terms of the transaction as contemplated by
the Purchase Agreement, in the form required by such securities commissions, and
shall effect all post-closing requirements set out in the conditional listing
approval of the Toronto Stock Exchange to the transactions contemplated hereby.

 

2.8 Board of Directors. In connection with the Closing, the Company shall use
its best efforts to nominate, recommend and support for the election to the
Board of Directors of the Company two representatives designated by a
majority-in-interest of the Investors.

 

2.9 Directors’ Liability Insurance. The Company will purchase and maintain, for
the period that the Investors have one or more representatives on the Board of
Directors of the Company, a directors’ liability insurance policy in form and
substance reasonably acceptable to the Investors’ representatives on the Board
of Directors, covering the directors of the Company in the amount of at least
$10 million.

 

2.10 Violation of Laws. The business of the Company and its subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

2.11 Financing. The Company shall promptly, fully and in detail, inform the
Board of Directors of any discussions, offers or contracts relating to possible
financing of any material nature for the Company, whether initiated by the
Company or any other person or entity.

 

2.12 New Developments. The Company shall cause all new technological
developments, patentable or unpatentable inventions, discoveries or improvements
by the Company’s or any of its subsidiary’s employees or consultants to be
documented in a reasonable manner and, where prudent and appropriate, to file
and prosecute United States and foreign patent, copyright, trademark, mask work
or other Intellectual Property Right applications relating to and protecting the
Company’s inventions, discoveries or developments on behalf of the Company or
any of its subsidiaries.

 

2.13 Agreements of Officers and Employees. The Company shall cause each employee
of the Company or any of its subsidiaries as now or hereafter employed and all
consultants of the Company or any of its subsidiary involved in the design,
review, evaluation or development of products or Intellectual Property Rights to
execute and deliver a Confidentiality and Invention Assignment Agreement in form
and substance reasonably satisfactory to the Board of Directors of the Company,
and the Company shall not amend or waive any of the provisions of any such
Confidentiality and Invention Assignment Agreement in any material respect
without the approval of the Board of Directors.

 

2.14 Directors’ Compensation. The Company shall promptly reimburse in full each
Director of the Company representing the Investors for all reasonable
out-of-pocket expenses incurred in attending each meeting of the Board of
Directors of the Company or any

 

-15-



--------------------------------------------------------------------------------

committee thereof. The Directors designated by the Investors shall be
compensated (fees, options, etc.) in a manner at least as favorable as any other
Director of the Company going forward. For clarity, Directors are presently
entitled to receive $10,000 as an annual retainer, payable quarterly in arrears,
$1,000 per meeting attended in person, $500 per meeting attended by
teleconference, $2,000 per annum to the Chair of each Committee of the Board and
$750 for each Committee meeting. Current “base” option compensation for new
directors is options to acquire 150,000 common shares, with any increases to be
reviewed on an annual basis by the Compensation Committee of the Board of
Directors and the Board of Directors.

 

2.15 Keeping of Records and Books of Account. The Company shall keep, and cause
each of its subsidiaries to keep, adequate records and books of account, in
which complete entries will be made in accordance with generally accepted
accounting principles consistently applied, reflecting all financial
transactions of the Company and such of its subsidiaries, and in which, for each
fiscal year, all proper reserves for depreciation, depletion, obsolescence,
amortization, taxes, bad debts and other purposes in connection with its
business shall be made.

 

2.16 Certain Undertakings. Neither the Company nor any of its subsidiaries shall
take any action which would cause the Company or any such subsidiary of the
Company to be in violation of the Foreign Corrupt Practices Act or the
Sarbanes-Oxley Act of 2002.

 

2.17 Controls. The Company currently maintains and will maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

2.18 Exchange Listing. In the event the Company lists any of its shares on
NASDAQ, the New York Stock Exchange, the American Stock Exchange, or other U.S.
securities exchanges, the Company shall ensure that the Common Shares obtainable
upon conversion of the Series A Preferred Shares are registered under the
Securities Exchange Act of 1934, as amended.

 

2.19 Termination of Covenants.

 

(a) The covenants set forth in Sections 2.1 through Section 2.4 shall terminate
as to each Holder and be of no further force or effect (i) immediately prior to
the consummation of a Qualified Public Offering, or (ii) upon termination of the
Agreement, as provided in Section 4.1.

 

3. Covenants of the Investors.

 

3.1 Directors. For a period of 12 months after the date hereof, the Investors
shall not vote their Series A Preferred Shares against two of the directors
designated by a majority of the Board of Directors of the Company. This shall
not affect the rights of the Series A Preferred holder to elect its two
directors guaranteed by the Articles of Amendment.

 

-16-



--------------------------------------------------------------------------------

4. Miscellaneous.

 

4.1 Termination. This Agreement shall terminate, and have no further force and
effect, on the earlier of that date (i) when the Company shall consummate a
transaction or series of related transactions deemed to be a liquidation,
dissolution or winding up of the Company pursuant to the Company’s Articles of
Amendment; and (ii) when the voting rights attaching to the Series A Preferred
Shares represent less than 10% of the voting rights attached to all outstanding
Common Shares and Series A Preferred Shares of the Company.

 

4.2 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly canceled.

 

4.3 Successors and Assigns. Except as otherwise provided in this Agreement, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties
(including transferees of any of the Series A Preferred Shares or any Common
Shares issued upon conversion thereof, provided that such transferee agree to be
bound by the terms of this Agreement). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

4.4 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the holders of a majority of
the Registrable Securities then outstanding. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each party to the
Agreement, whether or not such party has signed such amendment or waiver, each
future holder of all such Registrable Securities, and the Company.

 

4.5 Notices. Unless otherwise provided, any notice required or permitted by this
Agreement shall be in writing and shall be deemed sufficient upon delivery, when
delivered personally or by overnight courier or sent by facsimile, or 48 hours
after being deposited in the U.S. mail, as certified or registered mail, with
postage prepaid, and addressed to the party to be notified at such party’s
address or facsimile number as set forth on Exhibit A hereto or as subsequently
modified by written notice.

 

4.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

-17-



--------------------------------------------------------------------------------

4.7 Governing Law. This Agreement and all acts and transactions pursuant hereto
shall be governed, construed and interpreted in accordance with the laws of the
State of California, without giving effect to principles of conflicts of laws.

 

4.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

4.9 Aggregation of Stock. All Series A Preferred Shares held or acquired by
affiliated entities or persons shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

 

4.10 Construction. The titles and subtitles of this Agreement are intended for
reference and shall not by themselves determine the construction or
interpretation of this Agreement. All dollar amounts referenced in the Agreement
are to United States dollars, unless otherwise indicated. This Agreement and its
provisions contained therein and the exhibits hereto shall not be construed or
interpreted for or against any party to this Agreement because said party
drafted or caused the party’s legal representative to draft any of its
provisions. The Company has been represented by legal counsel in connection with
the drafting and negotiation of this Agreement. The language of this Agreement
shall be construed as to its fair meaning.

 

4.11 Dispute Resolution. In the event of any dispute arising out of or relating
to this Agreement or the Agreements, as defined in the Purchase Agreement, then
such dispute shall be resolved solely and exclusively by confidential binding
arbitration (as defined under the California Arbitration Act) with the San
Francisco branch of JAMS (“JAMS”) to be governed by JAMS’ Commercial Rules of
Arbitration (the “JAMS Rules”) and heard before one arbitrator. The parties
shall attempt to mutually select the arbitrator. In the event they are unable to
mutually agree, the arbitrator shall be selected by the procedures prescribed by
the JAMS Rules. Each party shall bear its own attorneys’ fees, expert witness
fees, and costs incurred in connection with any arbitration.

 

[Signature Page Follows]

 

-18-



--------------------------------------------------------------------------------

The parties have executed this Investors’ Rights Agreement as of the date first
above written.

 

COMPANY:

   INVESTORS: Bakbone Software Incorporated   

VantagePoint Venture Partners IV (Q), L.P.

by VantagePoint Venture Associates IV L.L.C.,

Its General Partner

By:  /s/ Keith Rickard

--------------------------------------------------------------------------------

        Keith Rickard, President and CEO

  

By:      /s/ Alan E. Salzman

--------------------------------------------------------------------------------

    

Name: Alan E. Salzman

--------------------------------------------------------------------------------

Address:  10145 Pacific Heights Boulevard

                 Suite 500

                 San Diego, California 92121

  

Title: Managing Partner

     

Fax:          (858) 450-9929

  

VantagePoint Venture Partners IV, L.P.

by VantagePoint Venture Associates IV, L.L.C.,

Its General Partner

    

By:      /s/ Alan E. Salzman

--------------------------------------------------------------------------------

    

Name: Alan E. Salzman

--------------------------------------------------------------------------------

    

Title: Managing Member

    

VantagePoint Venture Partners IV Principals

Fund, L.P.

by VantagePoint Venture Associates IV, L.L.C.,

Its General Partner

    

By:      /s/ Alan E. Salzman

--------------------------------------------------------------------------------

    

Name: Alan E. Salzman

--------------------------------------------------------------------------------

    

Title:    Managing Member



--------------------------------------------------------------------------------

EXHIBIT A

INVESTORS

 

Name/Address/Fax No.

--------------------------------------------------------------------------------

   No. of Series A
Preferred Shares


--------------------------------------------------------------------------------

VantagePoint Venture Partners IV (Q), L.P.

   19,929,800

VantagePoint Venture Partners IV, L.P.

   1,997,600

VantagePoint Venture Partners IV Principals Fund, L.P.

   72,600